DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/01/2021 has been entered.
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.
Claim(s) 1, 3-9, 11, and 21 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Saul et al. (US 2008/0160538 A1).
Regarding claim 1, Saul discloses a method of generating a definitive test result from an assay for detecting the presence or absence of an analyte (EXAMPLE 1; EXAMPLE 4; EXAMPLE 5), the method comprising:
incubating said assay in an incubation environment (see: incubation at 40 °C; [0076], see: “incubation at room temperature”);
detecting a first transmission of light on at least one control line and at least one test line site of said assay ([0067], see: results were read using a ROSA reader to read reflectance on the strip; [0029], see: test zone and control zone configured as lines; EXAMPLE 4, see: test area and control area; EXAMPLE 5, see: test area and control area) in said incubation environment concurrently as an incubator incubates said assay, and generating at least one nondefinitive borderline test result  following detecting said first transmission of light on said assay and requiring a subsequent detection for generating said definitive test result (EXAMPLE 4, see: 10 minute incubation result; EXAMPLE 5, see: 8 minute incubation results; [0076], see: “incubation at room temperature”);
detecting a subsequent transmission of light on said assay in said incubation environment (EXAMPLE 4, see: 12 minute incubation results; EXAMPLE 5, see: 10 minute incubation results); and
synchronizing detecting said first transmission and said subsequent transmission of light on said same at least one control line and said at least one test line site of said assay in said incubation environment ([0067], see: results were read using a ROSA reader to read reflectance on the strip; [0029], see: test zone and control zone configured as lines; EXAMPLE 4, see: test area and control area; EXAMPLE 5, see: test area and control area) and extending incubating of said assay for generating said definitive test result from said initial borderline test result on said diagnostic test (EXAMPLE 4, see: 12 minute incubation time; EXAMPLE 5, see: 8 minute incubation time plus two minutes; [0076], see: “incubation at room temperature”).
Regarding claim 3, Saul further discloses generating a definitive test result includes reading a predetermined difference between a reflectance value on a control line and a reflectance value on a test line ([0067], see: results were read using a ROSA reader to read reflectance on the strip; EXAMPLE 1; EXAMPLE 4; EXAMPLE 5).
Regarding claim 4, Saul further discloses generating a definitive test result includes reading a predetermined difference between a reflectance value of a control line and a reflectance value of a test line, and a predetermined reflectance value on said control line ([0067], see: results were read using a ROSA reader to read reflectance on the strip; EXAMPLE 1; EXAMPLE 4; EXAMPLE 5).
Regarding claims 5 and 6, the method and apparatus disclosed by Saul would inherently be deactivated upon completion of its use.  
Regarding claim 7, Saul further discloses monitoring a pre-test analysis on said assay (EXAMPLE 1).
Regarding claim 8, Saul further discloses decoding a reference coding on said assay (EXAMPLE 1, see: formula for the calibration of the reader and conversion of reader results to a ppb value).
([0067], see: results were read using a ROSA reader to read reflectance on the strip).
Regarding claim 11, Saul further discloses monitoring a pre-flow development along said assay.
Regarding claim 21, Saul discloses a method of generating a definitive test result from an assay having an initial borderline rest result (EXAMPLE 1; EXAMPLE 4; EXAMPLE 5), the method comprising:
incubating said assay in an incubation environment (see: incubation at 40 °C; [0076], see: “incubation at room temperature”);
imaging a first transmission of light on at least one control line and at least one test line site of said assay ([0067], see: results were read using a ROSA reader to read reflectance on the strip; [0029], see: test zone and control zone configured as lines; EXAMPLE 4, see: test area and control area; EXAMPLE 5, see: test area and control area) as an incubator incubates said assay in said incubation environment and generating at least one initial nondefinitive borderline test result (EXAMPLE 4, see: 10 minute incubation result; EXAMPLE 5, see: 8 minute incubation results; [0076], see: “incubation at room temperature”);
imaging a subsequent transmission of light on said assay following said nondefinitive borderline test result (EXAMPLE 4, see: 12 minute incubation results; EXAMPLE 5, see: 10 minute incubation results); and
synchronizing imaging said subsequent transmission of light on said same at least one control line and said at least one test line site of said assay in said incubation ([0067], see: results were read using a ROSA reader to read reflectance on the strip; [0029], see: test zone and control zone configured as lines; EXAMPLE 4, see: test area and control area; EXAMPLE 5, see: test area and control area) and extending incubating of said assay for generating said definitive test result following said initial nondefinitive borderline test result on said diagnostic test (EXAMPLE 4, see: 12 minute incubation time; EXAMPLE 5, see: 8 minute incubation time plus two minutes; [0076], see: “incubation at room temperature”).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Saul et al. (US 2008/0160538 A1).
Regarding claim 2, Saul discloses all of the claim limitations as set forth above, but the reference does not explicitly disclose the diagnostic reading period being one minute long.  As the accuracy of assay results is a variable that can be modified, among others, by adjusting said diagnostic reading period, with said accuracy of assay results increasing as the timing of the diagnostic reading is increased, the precise diagnostic reading period would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made.  As such, without showing unexpected results, the claimed diagnostic reading period cannot be considered critical.  Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the diagnostic reading period in the method and apparatus of Saul to obtain the desired assay accuracy (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).  It is further noted that the Applicants do not disclose or provide evidence for the criticality of the recited diagnostic reading period in the originally filed disclosure.

Response to Arguments
Applicant's arguments filed 12/01/20201 have been fully considered but they are not persuasive.
The cited prior art explicitly discloses (EXAMPLE 4; EXAMPLE 5) incubating a test strip for a time period and performing an optical measurement to determine a concentration from the difference between a control and test area (analogous to the instantly claimed “first transmission of light” and “nondefinitive borderline test result”); and then incubating the test strip for two more minutes and performing a second optical measurement to determine a second concentration from the difference between a control and test area (analogous to the instantly claimed “subsequent transmission of light” and “definitive borderline test result”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J EOM whose telephone number is (571)270-7075. The examiner can normally be reached Monday-Friday (9:00AM-5:00PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 5712721254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/ROBERT J EOM/Primary Examiner, Art Unit 1797